Title: From Charles Francis Adams to Louisa Catherine Johnson Adams, 13 October 1825
From: Adams, Charles Francis
To: Adams, Louisa Catherine Johnson


				
					My dear Mother.
					Washington October 13th: 1825.
				
				You will by this time (I hope), have obtained some days of rest after the fatigue of your journey. I have been extremely afraid of the effect of it upon you before you started but am in hopes now that the change once obtained will be of some service. How long you will remain under the present circumstances, I am unable to guess but I should scarcely imagine that a sudden return however desirable to us would be of any advantage to you. Remain until you feel perfectly confident of your strength to return.My life has been exactly what I expected, a very pleasant one, I am one of those people who believe that employment is the sovereign remedy for all evils and accordingly pursue it, so much indeed that I have only seen Mary two or three times and been to my Uncles’ once or twice each. Johnson is now with me, after his defeat, which he bears with considerable fortitude; I am mere convinced than ever that active employment is the only and proper remedy for him as his health has certainly improved in spite of the drinking Whisky with the Sovereign people, a shocking annoyance to him, you know. We have been much amused within two days by the unexpected marriage of Miss Anne Sewall. After having been on the brink of matrimony  with Mr Plater as you know, he backed out to use a genteel expression,  upon the announcement of a settlement which was to secure her forty thousand (she undoubtedly has as much) to herself, she decamped one day from Mrs Freeman’s, to Mrs Stone’s, and in a day or two became a Mrs Stone. It appears that she was very indifferent as to the husband’s name or quality but by no means so to the man. This has furnished matter for the whole town to talk about very luckily happening, to relieve our conversation which was running as low as the Tiber during this dry weather.The house appears to be the great show and crowds of people come here to wonder. I found myself in such danger of becoming nothing more than an explaining puppet, that I was obliged to intimate pretty strongly that I was not to be called in, and that Mr John Freeman otherwise called among us John–Porter, was to be my acting substitute. The bricklayers and upholsterers have been provoking me also for some days past, but order is gradually returning, to remain I hope for sometime, as I do most  vehemently dislike such anarchy and chaos even when it produces more beauty.We all go along admirably here, notwithstanding, Dr Huntt is almost in despair and to drive off the unusual quantity of time in his hands, is more attentive than ever to the ladies. I regret exceedingly however to be obliged to announce  a dreadful fright we had last week. Booth was thought to have been going into a rapid decline, a galloping consumption, and William came to me  almost in despair about him. I thought I perceived a hectic flush about his eyes and was in terrible grief. He has of late considerably recovered however and is very busily employed in his usual occupation.I regret to say that your house still remains empty. I have had only two applications and they did not offer to take it. One of them politely offered to occupy it for two months without charge and I politely said Good bye. Mary attends Houston’s wedding which happens next week. She is still at Mrs Ramsay’s as Aunt Frye has lost almost all her domestic establishment at once. Joshua Boyd is here waiting orders. He comes and plays billiards with me sometimes. He is anxious to see you. The family are well.Johnson says he misses you very much, I am afraid he feels more dull here than he will confess. I am necessarily so much separated from him during the day. We all wish to see the family together again and to see you again safely established in your comfortable quarters, and this is most ardently the desire of your dutiful & affectionate Son
					Charles.
				
				
				
			